Citation Nr: 0110704	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  99-07 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD), based upon an initial 
grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran had active duty from June 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), that granted the veteran's claim of 
entitlement to service connection for PTSD and assigned a 30 
percent disability evaluation to that disorder.  The veteran 
disagreed with the evaluation assigned and ultimately 
perfected an appeal of the denial of an evaluation in excess 
of 30 percent.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  

It is noted that the veteran requested in his substantive 
appeal a hearing before the Board in Washington, D.C.  A 
Board hearing was scheduled for March 20, 2001, and the 
veteran was provided notice of the hearing.  The veteran, 
however, failed to appear.  


REMAND

On review of the record in this case, the Board notes that 
the only time the veteran was provided with a VA examination 
of his service-connected PTSD was in October 1998.  Following 
the completion of that examination, the diagnoses on Axis I 
was PTSD, chronic with delayed onset.  It appears, however, 
that the examiner did not have the benefit of a review of the 
veteran's medical records prior to that examination.  
Further, this examination was conducted primarily for the 
purpose of establishing a diagnosis for entitlement to 
service connection versus assessing the degree of disability.  
Also, the medical evidence of record indicates that the 
veteran has been variously diagnosed in the past.  These 
prior diagnoses include PTSD and drug abuse (1997); 
schizophrenia, paranoid type, chronic (1991); paranoid 
schizophrenia and mixed personality disorder (1989); paranoid 
disorder and adjustment disorder with depressed mood (1986); 
major depression (1985); and paranoid disorder with 
delusional features (1985).  Further, in the October 1998 
examination, the Global Assessment of Functioning (GAF) 
assigned was 60, but no attempt was made to explain the level 
of impairment that is represented by that GAF.  In light of 
the possibility that the veteran may have more than one 
psychiatric disability, it would be helpful to distinguish 
what level of impairment can be attributed to the veteran's 
service-connected PTSD versus any other disorder found.  

The Board believes therefore, that the veteran's claim cannot 
be fairly decided without attempting to assess whether there 
may have been an increase in the service-connected disability 
picture since the October 1998 examination, including an 
attempt to distinguish the manifestations of disability that 
may be attributed solely to his PTSD versus any disability 
that may be attributed to any other significant nonservice-
connected disorders.  In light of these discrepancies in the 
record, the Board believes that it would be essential to the 
proper disposition of the veteran's claim to afford him 
another psychiatric examination.  Massey v. Brown, 7 Vet. 
App. 204 (1994).  The Board also concludes that the veteran's 
recent medical records should be obtained in order to help 
clarify his disability picture.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  

Moreover, as the appeal arises from the grant of an original 
rating for PTSD, the RO on remand must analyze this claim as 
a "staged ratings" case.  See Fenderson v. West, 12 Vet. 
App. 119 (1999) (an appeal arising from the assignment of an 
initial or original disability rating upon the award of 
service connection may, consistent with the facts found, be 
higher or lower for segments of time under review, i.e., the 
original rating may be "staged.").

Finally, the RO is advised that its readjudication of this 
claim must be in accord with VA's duty-to-notify and duty-to-
assist obligations under the newly amended versions of 
38 U.S.C.A. §§ 5103A and 5107(a).  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health care providers who have 
treated him for his psychiatric 
disabilities since June 1998, the date of 
the most recent clinical evidence of 
record.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records and 
associate them with the claims folder.  

3.  The RO should then schedule the 
veteran for a special psychiatric 
examination for the purpose of 
ascertaining the extent of severity of 
his service-connected PTSD, and all 
service-connected pathology related 
thereto.  All necessary special studies 
or tests are to be accomplished.  The 
claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  The examination report 
should include a detailed account of all 
pathology found at the time of the 
examination.  If there are different 
psychiatric disorders other than the 
veteran's service-connected disability, 
the examiner should reconcile the 
diagnoses, and state which are causally 
related to service or service-connected 
disability.  If there is an additional 
psychiatric disorder or disorders not 
related to service or service-connected 
disability, and this additional disorder 
or disorders produce symptomatology, the 
examiner is requested to differentiate 
which symptoms are attributable to 
service-connected PTSD and which are not.  
If such distinction can not be made, it 
should be so specified.  As part of the 
examiner's review of the claims file, the 
examiner should take note of prior Global 
Assessment of Functioning Scale (GAF) 
numerical code assignments as provided in 
the Diagnostic and Statistical Manual for 
Mental Disorders (Fourth Edition) (DSM-
IV), as they relate to prior diagnoses.  
The examiner should then assign a GAF 
numerical code provided in the DSM-IV to 
each psychiatric disorder found, if any.  
It is imperative that the physician 
include a definition of the numerical 
code assigned under DSM-IV.  The examiner 
must be requested to express an opinion 
as to the impact of the service-connected 
PTSD on the veteran's ability to obtain 
and retain substantially gainful 
employment.

The RO must inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

4.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
review the requested examination report 
to ensure that it is in complete 
compliance with the directives of this 
remand and if it is not, the RO should 
then implement corrective procedures.

5.  After completion of any development 
deemed appropriate in addition to that 
specified above, the RO should again 
review the record and readjudicate the 
issue of entitlement to an increased 
evaluation for the veteran's service-
connected PTSD.  Additionally, the RO 
must readjudicate this claim as a 
"staged ratings" case under the 
guidance set forth in Fenderson, supra.  
If any benefits sought on appeal remain 
denied, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. KISSEL
	Acting Member, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


